UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8170


GREGORY T. WINDLEY,

                      Petitioner – Appellant,

          v.

AJ PADULA,

                      Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     Timothy M. Cain, District Judge.
(1:11-cv-02304-TMC)


Submitted:   April 18, 2013                 Decided:   April 22, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory T. Windley, Appellant Pro Se. Melody Jane Brown,
Assistant Attorney  General, Donald  John  Zelenka, Senior
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gregory    T.     Windley    seeks     to   appeal    the    district

court’s order dismissing his 28 U.S.C. § 2254 (2006) petition.

We   dismiss    the     appeal   for     lack   of   jurisdiction    because      the

notice of appeal was not timely filed.

              Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

              The district court’s order was entered on the docket

on   September    27,    2012.      The    notice    of   appeal    was   filed    on

December 21, 2012.            Because Windley failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal period, we deny leave to proceed in forma pauperis and

dismiss the appeal.           We dispense with oral argument because the

facts   and    legal    contentions       are   adequately   presented      in    the

materials     before     this    court    and   argument   would    not    aid    the

decisional process.



                                                                          DISMISSED



                                           2